                      Case 2:20-cv-01307-JCM-DJA Document 14 Filed 10/26/20 Page 1 of 2



                 1
                 2
                 3
                 4                              UNITED STATES DISTRICT COURT
                 5                                     DISTRICT OF NEVADA
                 6                                                ***
                 7    REBECCA GOTTSCHALK,                                Case No. 2:20-CV-1307 JCM (DJA)
                 8                                       Plaintiff(s),                   ORDER
                 9          v.
               10     FIRST CONTACT LLC,
               11                                      Defendant(s).
               12
               13            Presently before the court is defendant First Contact LLC’s (“First Contact”) motion
               14     to dismiss for lack of personal jurisdiction. (ECF No. 7). Plaintiff Rebecca Gottschalk did
               15     not respond prior to First Contact’s notice of suggestion on pendency of bankruptcy and
               16     automatic stay of proceedings. (ECF No. 10).
               17            Gottschalk alleges that debt collector First Contact called her 424 times from October
               18     to December 2018, in violation of the TCPA, FDCPA, and Nevada state law, to collect on a
               19     debt she owed to Credit One Bank. (Compl., ECF No. 1 at 5). First Contact moved to
               20     dismiss this case under Fed. R. Civ. P. 12(b)(2) on September 9, 2020. (ECF No. 7). On
               21     September 11, 2020, First Contact filed a notice of suggestion on pendency of bankruptcy
               22     and automatic stay of proceedings, informing the court that iQor Holdings Inc. and twenty-
               23     two of its U.S. affiliates—including First Contact—filed voluntary petitions under Chapter
               24     11 of Title 11, Section 362 of the U.S. Bankruptcy Code. (ECF No. 10).
               25            Under 11 U.S.C. § 362(a), the filing of a bankruptcy petition automatically stays “the
               26     commencement or continuation . . . of a judicial, administrative, or other action or
               27     proceeding against the debtor that was or could have been commenced before the
               28     commencement of the [bankruptcy] case.” 11 U.S.C. § 362(a). The statute also stays “any

James C. Mahan
U.S. District Judge
                      Case 2:20-cv-01307-JCM-DJA Document 14 Filed 10/26/20 Page 2 of 2



                1     act to collect, assess, or recover a claim against the debtor that arose before the
                2     commencement of the [bankruptcy case].” Id. at § 362(a)(6). The scope of the automatic
                3     stay is to be broadly construed, and exemptions to the stay are to be narrowly construed.
                4     Burton v. Infinity Capital Mgmt., 862 F.3d 740, 746–47 (9th Cir. 2017); Sternberg v.
                5     Johnston, 595 F.3d 937, 943 (9th Cir. 2010).
                6            Accordingly,
                7            IT IS HEREBY ORDERED, ADJUDGED, and DECREED that defendant First
                8     Contact LLC’s motion to dismiss (ECF No. 7) be, and the same hereby is, DENIED without
                9     prejudice.
              10             IT IS FURTHER ORDERED that the instant action is STAYED pending the final
              11      resolution of In re iQor Holdings Inc., Case No. 20-34500 (DRJ), in the United States
              12      Bankruptcy Court for the Southern District of Texas. First Contact LLC shall notify the
              13      court within 30 days after the automatic stay is lifted.
              14             DATED October 26, 2020.
              15                                                   __________________________________________
                                                                   UNITED STATES DISTRICT JUDGE
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                                  -2-
